  Case 13-34859         Doc 54     Filed 10/09/18 Entered 10/09/18 09:59:16              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-34859
         Andrew Jacobs
         Cecilia Jacobs
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/30/2013.

         2) The plan was confirmed on 11/18/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/24/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $36,660.00.

         10) Amount of unsecured claims discharged without payment: $508,121.32.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-34859      Doc 54     Filed 10/09/18 Entered 10/09/18 09:59:16                      Desc Main
                                  Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $58,290.00
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                $58,290.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $2,507.57
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $5,507.57

Attorney fees paid and disclosed by debtor:              $1,000.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                             Class    Scheduled      Asserted         Allowed        Paid         Paid
AES AMERICAN EDUCATION SVC   Unsecured       8,775.00            NA              NA            0.00       0.00
ALLY FINANCIAL               Unsecured      46,657.00            NA              NA            0.00       0.00
ALLY FINANCIAL               Secured        46,000.00     46,852.25             0.00           0.00       0.00
ALTAIR OH XIII LLC           Unsecured            0.00      7,997.39        7,997.39      5,700.23        0.00
BANK OF AMERICA              Unsecured     310,889.00            NA              NA            0.00       0.00
BANK OF AMERICA              Unsecured       5,298.00            NA              NA            0.00       0.00
BANK OF AMERICA              Unsecured       3,319.00            NA              NA            0.00       0.00
BANK OF AMERICA              Secured        41,000.00            NA              NA            0.00       0.00
BANK OF AMERICA NA           Secured         4,613.00            NA              NA            0.00       0.00
CAPITAL ONE NA               Unsecured       1,905.00       1,905.00        1,905.23      1,357.97        0.00
CITIMORTGAGE                 Secured               NA         813.43            0.00           0.00       0.00
CITIMORTGAGE                 Secured        73,672.00     73,063.86        73,877.29           0.00       0.00
CITIMORTGAGE                 Unsecured             NA            NA           813.43        579.78        0.00
CITIMORTGAGE                 Unsecured      73,672.00            NA              NA            0.00       0.00
DISCOVER BANK                Unsecured      12,658.00     12,658.62        12,658.62      9,022.58        0.00
DISCOVER BANK                Unsecured      10,412.00     10,634.76        10,634.76      7,580.05        0.00
ECMC                         Unsecured       5,529.00       5,567.62        5,567.62           0.00       0.00
FORD MOTOR CREDIT            Secured        11,625.00       4,933.97            0.00           0.00       0.00
FORD MOTOR CREDIT            Unsecured       5,225.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC        Unsecured      25,722.00       5,348.79        5,348.79           0.00       0.00
NAVIENT SOLUTIONS INC        Unsecured      22,846.00     22,098.93        22,098.93           0.00       0.00
NAVIENT SOLUTIONS INC        Unsecured       5,696.00     24,880.59             0.00           0.00       0.00
PRA RECEIVABLES MGMT         Unsecured          591.00        591.72          591.72        421.76        0.00
PRA RECEIVABLES MGMT         Unsecured       3,491.00       3,491.92        3,491.92      2,488.91        0.00
PRA RECEIVABLES MGMT         Unsecured          818.00        872.27          872.27        621.72        0.00
PRA RECEIVABLES MGMT         Unsecured       3,993.00       3,999.81        3,999.81      2,850.91        0.00
PRA RECEIVABLES MGMT         Unsecured       7,153.00       7,165.69        7,165.69      5,107.43        0.00
PRA RECEIVABLES MGMT         Unsecured       2,220.00       2,220.82        2,220.82      1,582.92        0.00
PRA RECEIVABLES MGMT         Unsecured       2,443.00       2,434.94        2,434.94      1,735.53        0.00
PRA RECEIVABLES MGMT         Unsecured       2,487.00       2,487.93        2,487.93      1,773.30        0.00
QUANTUM3 GROUP LLC           Unsecured             NA       8,684.30        8,684.30      6,189.84        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-34859       Doc 54     Filed 10/09/18 Entered 10/09/18 09:59:16                  Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim        Claim         Claim        Principal      Int.
Name                             Class    Scheduled     Asserted      Allowed         Paid         Paid
QUANTUM3 GROUP LLC            Unsecured      1,746.00      1,746.90      1,746.90      1,245.12        0.00
QUANTUM3 GROUP LLC            Unsecured      8,684.00      6,347.68      6,347.68      4,524.38        0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal               Interest
                                                        Allowed               Paid                   Paid
Secured Payments:
      Mortgage Ongoing                              $73,877.29                 $0.00               $0.00
      Mortgage Arrearage                                 $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                            $0.00                 $0.00               $0.00
      All Other Secured                                  $0.00                 $0.00               $0.00
TOTAL SECURED:                                      $73,877.29                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00                $0.00               $0.00
       Domestic Support Ongoing                           $0.00                $0.00               $0.00
       All Other Priority                                 $0.00                $0.00               $0.00
TOTAL PRIORITY:                                           $0.00                $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                        $107,068.75         $52,782.43                  $0.00


Disbursements:

       Expenses of Administration                         $5,507.57
       Disbursements to Creditors                        $52,782.43

TOTAL DISBURSEMENTS :                                                                    $58,290.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-34859         Doc 54      Filed 10/09/18 Entered 10/09/18 09:59:16                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
